In an action for ejectment, appellants obtained a judgment for costs and disbursements, and an execution was issued thereon. Respondent moved (1) to vacate a purported lien, claimed to have been created by virtue of the judgment, on real property transferred to him by defendant Mary Lutz, and (2) to vacate and set aside the execution directing the sale of said real property. The motion was granted, after a hearing before an Official Referee, by an order dated September 30, 1957. Thereafter appellants moved on the original papers and proceedings, and on additional papers, for a rehearing of the motion, and on such rehearing that respondent’s motion be denied and that the order dated September 30, 1957 be vacated and set aside. This motion was denied by order dated February 8, 1958, and the original determination was adhered to. The appeal is from both orders. Order dated February 8, 1958 affirmed, without costs. No opinion. Appeal from order dated September 30, 1957 dismissed, without costs. By appealing from the order denying a rehearing of the original motion on additional papers, appellants waived the right to prosecute the appeal from the order granting the first motion (of. Edell v. Edell, 279 App. Div. 657). Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.